Citation Nr: 0914503	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
eye disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1948 to 
August 1949 and from September 1950 to December 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affair (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  In an unappealed March 1950 rating decision, the 
originating agency denied a claim for entitlement to service 
connection for bilateral eye disability.

2.  The evidence received since the March 1950 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a bilateral eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Service connection for bilateral eye disability was denied by 
the RO in an unappealed rating decision in March 1950, based 
on a finding that the Veteran's discharge examination showed 
no appreciable loss of vision and that the Veteran had 
received no treatment for an eye condition while in service.  
The evidence then of record included the Veteran's service 
treatment records (STRs) and the Veteran's claim form.  The 
Veteran made a second claim for entitlement to service 
connection for "eyes" in June 1977; in July 1977 the RO 
issued the Veteran a letter stating the claim for "right eye 
condition" would not be considered until new and material 
evidence was submitted.  

The pertinent evidence received since the March 1950 rating 
decision and the July 1977 administrative decision includes 
service documentation pertaining to the Veteran's second 
period of active duty; STRs for the Veteran's second period 
of active duty; a letter from the Veteran's private 
physician, Dr. C.B; a lay statement from the Veteran's wife; 
VA outpatient treatment records; and a lay "buddy" 
statement from Mr. C.P.

The STRs for the second period of active duty show that the 
Veteran had swelling of his right eye lid in November 1950.  
Refractive error of the right eye was noted later in November 
1950.  On the examination for discharge in December 1951, 
corrected visual acuity was 20/50 in the right eye and 20/20 
in the left eye.  Clinical evaluation of the eyes revealed 
extensive medullatel nerve fibers in the right eye and right 
exotropia.

The letter from Dr. C.B. includes information regarding the 
Veteran's treatment for bilateral eye disorders, as well as 
diagnostic results and photographs.  The statement from the 
Veteran's wife states that her husband first noticed eye 
problems in the 1950's and has continued to have eye problems 
since then.  The VA outpatient treatment records contain 
clinical notes indicating that the Veteran has received 
treatment off and on since June 2001 for bilateral eye 
problems.  The "buddy" statement from Mr. C.P. states that 
he has known the Veteran since they were in the service 
together, that the Veteran did not have eye problems going 
into the service, but had them when he got out and has 
continued to experience eye problems since his separation 
from active service.

The evidence added to the record includes medical evidence 
showing that the Veteran does have bilateral acquired eye 
disorders, the absence of which was a factor in the previous 
decision to deny the claim on the merits.  Additionally, the 
lay statements from the Veteran's wife and Mr. C.P. suggest 
the Veteran has suffered from eye problems since his 
separation from active service.  The Board finds that the 
this evidence is not cumulative or redundant of the evidence 
previously of record and is sufficient to establish a 
reasonable possibility of substantiating the claim.  

Accordingly, new and material evidence has been presented to 
reopen this claim.     




ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
bilateral eye disability is granted.  


REMAND

The Board has determined that further development is required 
before the Board decides the merits of the reopened claim.

The Veteran's STRs may show the onset of an eye disorder 
during service.  On entrance into the service in August 1948 
the Veteran had 20/20 vision in both eyes, and his separation 
examination in August 1949 showed distant vision in the right 
eye of 10/400, corrected to 20/40 and 20/20 vision in the 
left eye.  The examination completed upon the Veteran's 
separation from his second period of active service in 
December 1951 showed distant vision of 20/100 in the right 
eye, corrected to 20/50 and 20/20 vision in the left eye, and 
it was further noted that the Veteran had extensive 
medullatel nerve fibers in his right eye and right eye 
exotropia.  

A letter from private physician Dr. C.B. states the Veteran 
reported a long history of visual loss/blurring possibly 
consistent with central serous chorioretinopathy.  She 
further stated that it was not possible to predict whether 
this had an effect on his vision long term or affected the 
current examination results from the present examinations, 
but that it may have been a possibility.

Finally, the Veteran had a VA eye examination in March 2007 
in which the examiner stated the etiology of the Veteran's 
eye disabilities was always thought to be age-related macular 
degeneration (ARMD), but based on other findings and patient 
history Toxoplasmosis should be considered as a possible 
etiology.

The Board, therefore, finds that the Veteran should be 
afforded a VA eye examination in order to clarify the current 
diagnosis and obtain a medical opinion regarding the etiology 
thereof.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  
In addition, although the RO has obtained VA treatment 
records dated as recently as March 2007, the originating 
agency should obtain the Veteran's most recent VA treatment 
records as they may contain information concerning his 
current eye disorders.  38 C.F.R. § 3.159 (c)(2).

In addition, in view of the Board's decision granting 
reopening of this claim, the originating agency must 
adjudicate the reopened claim on a de novo basis.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.	The AMC or the RO should undertake 
appropriate development to obtain a 
copy of any outstanding, pertinent VA 
treatment records.  If the Veteran 
identifies any other outstanding 
medical records, the RO or the AMC 
should undertake appropriate 
development to obtain a copy of those 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

2.	Then, the Veteran should be afforded an 
examination by an ophthalmologist to 
determine the nature and etiology of 
all currently present eye disorders.  
The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
acquired eye disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to his active 
service.  The rationale for each 
opinion expressed must also be 
provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
adjudicate the claim for entitlement to 
service connection for a bilateral eye 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and provided the 
appropriate opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


